DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 1/25/2021.
	Claims 1-20 were amended. No Claims were added and none were canceled.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crofton et al. (Crofton hereinafter) US Patent Application Publication No. 20170177867 filed Dec. 16, 2017 and published June 22, 2017.

Regarding Claims 1, 8, and 15, Crofton disclose a method for implementing intelligent backup plan creation by a processor in a computing environment, comprising: 
identifying, among a plurality of files or directories associated with a backup plan, one or more files or directories managed by one or more file hosting services (Para. 0036, wherein the identified files and file hashes corresponds to files or directory, Crofton), cloud computing services (Para. 0038, Crofton), or a combination thereof, wherein the one or more files or directories are identified according to a state of the one or more files or directories (Para. 0104, 
In addition Claim 8, recites;
A system for implementing intelligent backup plan creation by a processor in a computing environment (Para. 0038, Crofton).
Also Claim 15 recites;
 A computer program product for implementing intelligent backup plan creation by a processor in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions (Para. 0125, Fig. 5, Crofton).
Regarding Claims 2, 9, and 16, Crofton disclose a method further including maintaining and updating references to the one or more files or directories managed by the one or more file hosting services, the cloud computing services, or a combination thereof (Para. 0050, wherein the new update from the application provider corresponds to update managed by hosting server, Crofton).

Regarding Claims 4, 11, and 18, Crofton disclose a method further including retrieving the one or more files or directories from the one or more file hosting services (Para. 0058, Crofton), the cloud computing services, or a combination thereof that are synchronized during the backup operation (Para. 0096, Crofton).
Regarding Claims 5, 12, and 19, Crofton disclose a method further including restoring the one or more files or directories from the one or more file hosting services, the cloud computing services, or a combination thereof that are unsynchronized during the backup operation (Para. 0036, Crofton).
Regarding Claims 6, and 13. Crofton disclose a method further including resolving a conflict between versions of the one or more files or directories managed by the one or more file hosting services, the cloud computing services, or a combination thereof that are synchronized between the backup operation (Para. 0042, wherein the method of locking data to prevent rolled up with different backup which corresponds to resolving a conflict between version, Crofton).
Regarding Claims 7, 14, and 20, Crofton disclose a method further including backing up the one or more files or directories to a secondary backup system upon the one or more file hosting services, the cloud computing services, or a combination thereof being unavailable at a time of performing the backup (Para. 0034, wherein the backup was not received at the transmitting time corresponds to unavailable at the of backup time, Crofton).  

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 22, 2021